Opinión disidente del
Juez Asociado Señor Corrada Del Río.
Estos recursos nos brindan la oportunidad de expresar-nos, por primera vez, sobre el alcance y propósito de la Regla 22(A) de Evidencia, 32 L.P.R.A. Ap. IV, referente a la admisibilidad de reparaciones o precauciones realizadas con posterioridad a la ocurrencia de un evento, a los fines de establecer negligencia o conducta culposa en relación con dicho evento. A la vez, discutimos la doctrina vigente en nuestra jurisdicción respecto a las acciones civiles por difamación o libelo incoadas por personas privadas, y la procedencia y el funcionamiento del mecanismo procesal de sentencia sumaria en estas acciones civiles.
*454Por no estar de acuerdo con la Opinión de la Mayoría, disentimos.
Los hechos que dan lugar a los casos de autos se expo-nen a continuación.
I
El 6 de octubre de 1992, el periódico El Vocero de Puerto Rico, Inc. (en adelante El Vocero) publicó una noticia rese-ñada por el periodista Miguel Rivera Puig, en la cual se señalaba al señor Ramiro Herrera como “el jefe del Cartel de Cali en Nueva York”, y a quien se le habían confiscado varias propiedades debido al trasiego internacional de drogas. Junto a dicha noticia, El Vocero intercaló una foto-grafía con el rostro de una persona a quien el reportaje identificaba como el señor Ramiro Herrera. Sin embargo, dicha fotografía resultó ser en realidad del Sr. Carlos L. Pérez Rosado.
Al día siguiente, al percatarse de la situación, El Vocero publicó una nota aclaratoria en la cual hizo constar la equi-vocación cometida al identificar incorrectamente la foto-grafía del señor Pérez Rosado como la del señor Herrera.(1)
A raíz de la referida publicación, el 1ro de octubre de 1993, Pérez Rosado y su esposa, Pilar Moreno Rodríguez, ambos por sí, en representación de la sociedad legal de gananciales por ellos constituida, y en representación de sus hijos, presentaron una demanda ante el entonces Tri*455bunal Superior, Sala de Bayamón, contra el periódico El Vocero y el periodista Miguel Rivera Puig. A través de dicha demanda, instaron una reclamación sobre libelo y ca-lumnia al amparo de las disposiciones de la Ley de Libelo y Calumnia, Ley de 19 de febrero de 1902 (32 L.P.R.A. see. 3141 et seq.) y una acción por daños y peijuicios a tenor con las disposiciones del Art. 1802 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 5141. Alegaron que el periódico El Vocero, de manera falsa, libelosa y negligente, había vincu-lado a Pérez Rosado con el narcotráfico al publicar de ma-nera prominente una fotografía suya junto al reportaje de Herrera. Adujeron, además, que la publicación de la nota aclaratoria por parte del periódico no rectificó los daños causados. Por último, reclamaron una indemnización por los daños emocionales sufridos, así como por los daños cau-sados a su reputación personal y a la de su familia.
Por su parte, los demandados contestaron la demanda aceptando la publicación del reportaje y de la fotografía de Pérez Rosado, así como la publicación de la nota aclaratoria. Sin embargo, negaron todas las alegaciones re-ferentes a conducta maliciosa o negligente. Como parte de sus defensas afirmativas, adujeron, entre otras cosas, que la información había sido publicada al amparo de su dere-cho constitucional a la libertad de prensa y de expresión, y que el periodista Miguel Rivera Puig no había tenido par-ticipación en el escogido de la fotografía ni en su publicación.(2)
Por estipulación de los litigantes en la conferencia con antelación al juicio, el artículo publicado fue admitido en evidencia, así como la fotografía y la nota aclaratoria pu-blicada posteriormente. No obstante, la parte demandada objetó el uso de la referida nota aclaratoria como prueba de la negligencia imputada.
*456Tras varios trámites procesales, el 24 de febrero de 1994 la parte demandante presentó una moción de sentencia su-maria parcial alegando que no existía controversia real sustancial en cuanto al hecho de que El Vocero había come-tido un error en la identificación de la fotografía, y que siendo la nota aclaratoria una admisión de parte admisi-ble, al amparo de la Regla 62(A) de Evidencia, 32 L.RR.A. Ap. IV, dicha nota había establecido la negligencia impu-tada y requerida para sustentar su causa de acción. En consecuencia, solicitó la adjudicación de la negligencia por parte del periódico El Vocero. Acompañó a su moción de sentencia sumaria la nota aclaratoria publicada, la contes-tación a la demanda, un requerimiento de admisiones que había sido dirigido a la parte demandada, y la contestación a tal requerimiento.(3) La parte demandada refutó los plan-teamientos presentados por los demandantes, y alegó que, a tenor de la Regla 22(A) de Evidencia, supra, la nota acla-ratoria publicada resultaba inadmisible para establecer negligencia o conducta culposa por constituir evidencia de una reparación o precaución posterior.
Por otro lado, el 7 de marzo de 1994 la parte demandada cursó una oferta de sentencia a los demandantes al amparo de las disposiciones de la Regla 35.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, consintiendo a que se dictara sen-tencia en su contra por la suma de cinco mil dólares ($5,000) como indemnización total. Dicha oferta nunca fue contestada por los demandantes.
El 8 de abril de 1994, la parte demandada presentó una solicitud de sentencia sumaria a su favor señalando la inexistencia de hechos materiales en controversia. Sostuvo que el periódico había cometido un error en la identifica-ción de la fotografía publicada, pero que ello había ocurrido *457sin que mediara previo conocimiento o grave menosprecio a la verdad. Argumentó, además, que la prueba presentada no había demostrado que la reputación del demandante hubiese sufrido menoscabo, y que la información publi-cada, aunque era falsa, no resultaba difamatoria y su con-tenido era de amplio interés público. Por último, reiteró su planteamiento al efecto de que, a tenor de la Regla 22(A) de Evidencia, supra, los demandantes no podían utilizar la nota aclaratoria para probar la negligencia imputada. La parte demandante se opuso a la solicitud del demandado alegando, en síntesis, que su causa de acción emanaba del Art. 1802 del Código Civil, supra, y que el criterio reque-rido para establecerla era el de negligencia. Reiteró su planteamiento referente a que dicha negligencia ya había sido reconocida mediante la publicación de la nota aclara-toria, y añadió que la Regla 22(A) de Evidencia, supra, no resultaba de aplicación al caso de autos.
El 3 de agosto de 1994 el entonces Tribunal Superior, Sala de Bayamón (Hon. Zulma Zayas Puig, Juez), tras so-pesar el derecho a la intimidad de los demandantes con el derecho de expresión y libertad de prensa implicados en el caso, dictó sentencia sumaria a favor de la parte deman-dada y declaró sin lugar la demanda presentada. Ello, sin especial imposición de costas, gastos ni honorarios de abogado.
En síntesis, concluyó dicho foro que la información pu-blicada se encontraba revestida de un amplio interés pú-blico; que dicha información surgía en un momento en el que Puerto Rico se encontraba afectado por una alta inci-dencia criminal y un auge en el tráfico ilegal de drogas, lo cual requería la divulgación amplia de los mecanismos uti-lizados para contrarrestar las actividades delictivas, y que, no siendo libelosa de su faz la información publicada —y en vista de que la parte demandante no había cumplido con el peso de la prueba requerido para demostrar negli-gencia o el menoscabo sufrido a la reputación de los de-*458mandantes— de limitarse la función de los periodistas en estos casos se vería afectado el interés público.(4)
No conforme, el 5 de octubre de 1994 la parte deman-dante presentó un recurso de revisión (RE-94-481) ante este Tribunal señalando como único error el que el tribunal de instancia hubiese desestimado su causa de acción, a pe-sar de que la parte demandada, mediante la nota aclarato-ria, había admitido su negligencia al publicar la fotografía de una manera falsa y difamatoria.
De otra parte, antes de la presentación del recurso ante nos, el 17 de agosto de 1994 El Vocero presentó un Memo-rando de Costas ante el foro sentenciador, y entre las par-tidas solicitadas incluyó la suma de ocho mil novecientos sesenta y ocho dólares con setenta y cinco centavos ($8,968.75) en concepto de los honorarios de abogado que había desembolsado con posterioridad a la oferta de sen-tencia realizada. La parte demandante se opuso a tal soli-citud, alegando que la partida de honorarios de abogado no formaba parte de las costas del litigio, por lo que no proce-día su pago.
Mediante una orden dictada el 12 de septiembre de 1994, el foro de instancia aprobó el Memorando de Costas presentado y ordenó el pago de la suma total de mil nove-cientos cuarenta y siete dólares con veinticinco centavos ($1,947.25) a favor de la parte demandada en concepto de las costas incurridas durante el litigio. Sin embargo, de-negó la petición referente a la partida en concepto de ho-norarios de abogado, tras concluir que ésta no constituía parte de las costas del procedimiento. Inconforme con esta determinación, acudió ante nos la parte demandada me-diante petición de certiorari (CE-94-692) imputándole al *459foro sentenciador haber errado al denegar la concesión de una partida en concepto de honorarios de abogado tras en-tender que ésta no forma parte de las costas del litigio.
Ante la novedad de los planteamientos propuestos en los recursos presentados, decidimos revisar. A tales efectos expedimos los correspondientes autos de revisión y certio-rari, y procedimos a consolidarlos.
HH
En su recurso ante nos, la parte demandante recurrente sostiene que no procedía la desestimación decretada por el foro de instancia, ya que la nota aclaratoria publicada por el periódico El Vocero tuvo el efecto de establecer, por vía de admisión, la actuación negligente que da base a su causa de acción. Como principal argumento para sustentar su posición, aduce que no le asiste la razón a la parte de-mandada recurrida al sostener que, a tenor de la Regla 22(A) de Evidencia, supra, dicha nota aclaratoria resulta inadmisible para probar negligencia, ya que no es una re-paración que, de haberse hecho con anterioridad al evento por el cual se reclama, hubiera tendido a hacer menos probable su ocurrencia.
Coincidimos con la parte recurrente a los efectos de que la Regla 22(A) de Evidencia, supra, no resulta de aplica-ción al caso de autos. No obstante, diferimos del plantea-miento referente a que no procedía la desestimación decre-tada por el foro a quo en vista de que la nota aclaratoria aludida, de por sí, tuvo el efecto de establecer la negligen-cia imputada al periódico El Vocero. Veamos.
La Regla 22 de Evidencia, 32 L.P.R.A. Ap. IV —sobre evidencia pertinente afectada o excluida por políticas ex-trínsecas— establece varias excepciones al principio general dispuesto por nuestro derecho evidenciario referente a que toda aquella evidencia que sea pertinente será *460admisible.(5) Como su título indica, las excepciones dis-puestas por dicha regla obedecen a políticas extrínsecas a la búsqueda de la verdad que inclinan la balanza en favor de la exclusión a pesar de la pertinencia que pueda tener la evidencia para demostrar determinado hecho. De esta forma se obtiene como resultado práctico el fomentar cier-tas acciones que se encuentran revestidas de un gran inte-rés público.
Como parte de las exclusiones que establece la referida Regla 22 de Evidencia, su inciso (A) dispone lo siguiente:
Reparaciones o precauciones posteriores. Cuando después de la ocurrencia de un evento se toman medidas de reparación o precauciones las cuales, de haber sido tomadas anteriormente, hubieran tendido a hacer menos probable la ocurrencia del evento, evidencia de dichas medidas posteriores es inadmisible para probar negligencia o conducta culpable en relación con el evento. Esto no impide que tal evidencia sea admisible a otros fines pertinentes. (Énfasis suplido.)(6) 32 L.P.R.A. Ap. IV, R. 22(A).
Como podrá notarse, la disposición antes transcrita re-glamenta la exclusión de aquella evidencia sobre repara-ciones o precauciones tomadas con posterioridad a un evento, que se pretenda presentar en un pleito para esta-blecer conducta negligente o culposa respecto a la ocurren-cia de dicho evento. No obstante, dichas medidas cautela-res podrán ser presentadas en evidencia para otros fines pertinentes. Es decir, la admisibilidad de la prueba que se pretenda presentar estará limitada de acuerdo con su al-cance o al propósito para el cual se ofrezca.(7)
Lógicamente, la razón predominante para la referida exclusión de evidencia está predicada en consideraciones de política pública, a los fines de procurar una forma de *461alentar, o al menos no desanimar, el que las partes tomen las medidas cautelares de reparación o precaución con pos-terioridad a la ocurrencia del evento que da base a la re-clamación, de suerte que se elimine una vulnerabilidad que aparentemente existía o se procure una seguridad futura. De igual forma, se ha sugerido que el escaso valor probatorio o la falta de relevancia de dicha evidencia para establecer culpa o negligencia en un pleito, son factores que también inclinan la balanza a favor de su exclusión. Ello, en vista de que la inferencia que podría surgir sobre negligencia o culpa de la realización de reparaciones o pre-cauciones posteriores resulta dudosa. Véanse: E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1979, Vol. I; 2 Weinstein’s Evidence Sec. 407-02, págs. 407-13 a 407-14 (1996); 10 Moore’s Federal Practice Sec. 407.02, pág. IV-152 (1996); McCormick on Evidence Sec. 275, pág. 815 (1984); 23 Wright and Graham, Federal Practice and Procedure Sec. 5282, págs. 88-99 (1980); Regla 407 de Evidencia federal, 28 U.S.C. Ap. n.(8)
Ahora bien, según se desprende claramente del texto de la Regla 22(A) de Evidencia, supra, para que determinada evidencia pueda ser excluida al amparo de dicha disposi-ción, se requiere: (1) que la evidencia que se pretenda pre-sentar se refiera a medidas de reparación o precaución; (2) que dicha evidencia se pretenda presentar con el propósito de probar negligencia o conducta culposa en relación con la ocurrencia de un evento; (3) que las medidas de reparación o precaución hayan sido tomadas con posterioridad a la ocurrencia del evento, y (4) que dichas medidas, de haber *462sido tomadas con anterioridad al evento, hubieran tendido a hacer menos probable su ocurrencia.(9)
En el caso que nos ocupa, aunque la evidencia en con-troversia fue admitida por estipulación de las partes, la parte demandada reclamó su admisibilidad limitada, obje-tando su admisión a los fines de probar la negligencia imputada.(10) Esta evidencia consiste en una nota aclarato-ria publicada por el periódico El Vocero con posterioridad a la publicación de la información alegadamente difamato-ria, y mediante la cual dicho rotativo reconoció el error cometido al identificar incorrectamente la fotografía publi-cada, ofreciendo sus disculpas por los inconvenientes causados. Por consiguiente, se puede concluir que la refe-rida evidencia cumple con los primeros tres (3) requisitos señalados anteriormente; a saber, constituye evidencia de una medida de reparación tomada con posterioridad a la ocurrencia del evento por el cual se reclama, y la cual se pretende utilizar por la parte demandante para probar la negligencia alegada.
No obstante, nótese que se encuentra ausente el último requisito dispuesto expresamente por la Regla 22(A) de Evidencia, supra. Ciertamente, en el caso de autos resulta claro que la evidencia de reparación consistente en la nota aclaratoria, de haber sido tomada con anterioridad al evento alegadamente difamatorio, de forma alguna hu-biera tendido a hacer menos probable su ocurrencia.(11) *463Éste no es el tipo de situación que contiene dicha regla. En consecuencia, resulta ineludible concluir que las disposi-ciones de la referida Regla 22(A) de Evidencia no resultan de aplicación al caso de autos, y, por lo tanto, la evidencia en controversia no puede ser excluida al palio de esta regla.(12)
h-í l — l l-H
Aclarado lo anterior, pasemos a determinar si procedía la desestimación sumaria decretada por el foro a quo.
Debemos comenzar señalando que en acciones de difa-mación como la de autos, nos enfrentamos a una colisión entre dos derechos que la Constitución de Puerto Rico re-conoce como fundamentales: la libertad de prensa y la pro-*464tección contra ataques abusivos a la honra y la reputación de las personas y a su vida privada y familiar. Art. II, Secs. 4 y 8, Const. E.L.A., L.P.R.A., Tomo 1; Giménez Álvarez v. Silén Maldonado, 131 D.P.R. 91 (1992); Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Maldonado y Negrón v. Marrero y Blanco, 121 D.P.R. 705, 713 (1988). “Los casos de difamación plantean esencialmente la necesidad de determinar el peso respectivo del interés en una ciuda-danía debidamente informada, en fomentar el debate vigo-roso sobre cuestiones de interés público, de un lado, y el derecho a la intimidad, del otro.” Clavell v. El Vocero de P.R., 115 D.P.R. 685, 691 (1984).
Al procurar un balance entre tales derechos fundamen-tales, reiteradamente hemos resuelto que para que pros-pere una acción de difamación por una persona particular en contra de un periódico por la publicación errónea de información difamatoria, se deberá establecer, no sólo que la publicación es falsa, sino que la imputación se hizo ne-gligentemente, según se ha elaborado dicho criterio en el campo del derecho de daños y perjuicios(13) Además, la parte demandante deberá probar los daños reales que fue-ron causados. De esta forma, se eliminó en esta jurisdic-ción la responsabilidad absoluta o sin falta que surgía de nuestra Ley de Libelo y Calumnia. Véanse: Ojeda v. El Vocero de P.R., 137 D.P.R. 315 (1994); Garib Bazain v. Clavell, 135 D.P.R. 475 (1994); Porto y Siurano v. Bentley P.R., Inc., 132 D.P.R. 331 (1992); Méndez Arocho v. El Vocero de P.R., supra; Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Maldonado y Negrón v. Marrero y Blanco, supra; *465Ocasio v. Alcalde Mun. de Maunabo, 121 D.P.R. 37 (1988); González Martínez v. López, 118 D.P.R. 190 (1987); Oliveras v. Paniagua Diez, 115 D.P.R. 257 (1984); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415 (1977). Cf. Romany v. El Mundo, Inc., 89 D.P.R. 604 (1963).(14)
De otra parte, hemos sostenido que el mecanismo de sentencia sumaria, en aquellos casos en que se encuentra implicada la libertad de expresión de un demandado, es especialmente deseable, ya que la prolongación de estos pleitos puede tener un impacto disuasivo {chilling effect) sobre el ejercicio de dicho derecho fundamental. Incluso, hemos indicado que tal mecanismo es una parte integral de la protección constitucional disponible a los demanda-dos en esta clase de litigio. Ello, en vista de que su propó-sito es acelerar la justicia que persigue el litigante para obligar a la parte contraria a presentar al tribunal las pruebas que tenga para sostener las alegaciones que ha hecho. Lo cual, a su vez, procura una solución justa, rápida y económica. Bonilla Medina v. P.N.P., 140 D.P.R. 294 (1996); Méndez Arocho v. El Vocero de P.R., supra; García Cruz v. El Mundo, Inc., 108 D.P.R. 174 (1978). Resultando, por tanto, que en los casos de difamación o libelo “la etapa de la sentencia sumaria es una etapa crítica de los procedimientos”. Villanueva v. Hernández Class, supra, pág. 643.
La Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, dispone que la sentencia sumaria deberá ser dictada *466inmediatamente por el tribunal “si las alegaciones, dispo-siciones [deposiciones], contestaciones a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún hecho material y que como cuestión de derecho debe dictarse sentencia sumaria a favor de la parte promovente”. (Corchetes en el original.) En consonancia con dicha disposición, hemos resuelto que en los casos de difamación o libelo en que están implicadas personas privadas, a menos que el tribunal determine que, a base de declaraciones juradas, deposiciones u otra prueba documental, la parte demandante cuenta con prueba suficiente para establecer que medió negligencia, debe dictarse sentencia a favor de la parte demandada. Ello, en vista de que la suficiencia de la prueba para esta-blecer negligencia en tales casos, plantea una cuestión es-trictamente de Derecho. Véanse: Porto y Siurano v. Bentley P.R., Inc., supra; Méndez Arocho v. El Vocero de P.R., supra; García Cruz v. El Mundo, supra.
Es decir, “el demandante tiene el deber de producir prueba, en la etapa de la sentencia sumaria, sobre hechos materiales respecto a los cuales no exista controversia real sustancial y que, de ser probados en un juicio plenario, establecerían la existencia de [negligencia] por parte del periódico en la publicación ...” (Énfasis suprimido en el original y énfasis suplido.) Villanueva v. Hernández Class, supra, pág. 644.
En el caso de autos, la parte demandante recurrente sostiene que la nota aclaratoria publicada, de por sí, tuvo el efecto de establecer la negligencia del periódico en la publicación de la información difamatoria. No obstante, a la luz de la normativa expuesta, entendemos que dicha parte no cumplió con su peso de la prueba, ya que no podía derrotar la moción de sentencia sumaria presentada por la parte demandada con la afirmación escueta de que la nota *467aclaratoria publicada tuvo el efecto de establecer la negli-gencia requerida.
La afirmación de la parte demandante pierde de vista que lo único que demuestra dicha nota aclaratoria es una rectificación del error cometido, lo cual la parte demandada aceptó en su alegación responsiva, o la intención de miti-gar algún posible daño.(15) De forma alguna, dicha eviden-cia infiere o demuestra, por sí sola, y a falta de otra prueba, que el periódico fue negligente al no ejercer el cuidado y la diligencia necesarios, y que por tal razón se cometió el error en la publicación. Más aún, el enfoque propuesto por los demandantes equivale al razonamiento equivocado de que la publicación de una información falsa o errónea, y la aceptación o reconocimiento de dicho error por la parte de-mandada significa, ipso jure, que se ha incurrido en negligencia. Ello equivaldría a imponer una responsabili-dad absoluta a la parte demandada por la publicación errónea.
Un examen ponderado de los documentos que obran ante nos demuestra inequívocamente que la parte deman-dante, en la etapa de la sentencia sumaria, se limitó a aseverar la existencia de negligencia en la identificación y publicación de la fotografía en controversia. Sin embargo, no incluyó documento alguno ni señaló algún hecho demos-*468trativo con el cual, en su día, pudiera probar la negligencia aparte de la publicación errónea de la fotografía y la admi-sión de error de la parte demandada al publicar la aclaración. No demostró que contaba con algún tipo de prueba que, de ser creída en un juicio plenario, pudiera demostrar, por ejemplo, que el periódico demandado incu-rriera en negligencia al obtener la fotografía, al no compro-bar o cerciorarse debidamente en cuanto a la identidad de la persona en la foto, o al no investigar adecuadamente sobre el asunto antes de publicar el reportaje.(16)
En síntesis, no siendo difamatoria o libelosa de su faz la publicación en controversia,(17) y en vista de que la parte demandante no puso al tribunal de instancia en posición de determinar que contaba con prueba de la cual se pueda inferir que medió negligencia al publicar la fotografía del demandante identificada como la de Herrera, resolvería-mos que no existen controversias de hechos sustanciales que recaigan sobre hechos materiales que de alguna ma-nera impidieran al tribunal de instancia dictar la senten-cia sumaria solicitada por la parte demandada. Al no resol-verlo así la Opinión mayoritaria, disentimos.
*469Finalmente, respecto a la libertad de prensa y de expre-sión, debemos recordar que el ejercicio de tales derechos “debe hacerse en forma moralmente responsable. La convi-vencia civil y democrática presupone que no se abusará de los derechos”. Aponte Martínez v. Lugo, 100 D.P.R. 282, 290 (1971). “El periodismo es ‘un instrumento, un poder, una profesión, un género literario, una fuerza social y un dere-cho público’. J. Cardó Guarderas, Periodismo, México, Ed. Diana, 1974, pág. 23; Johnstone, Seawski & Bowman, The News People, Illinois, U. Ill. Press, 1976, págs. 181-188.” Oliveras v. Paniagua Diez, supra, págs. 266-267.

 Dicha nota aclaratoria expresaba lo siguiente:
“El martes, 6 de octubre de 1992, en la página 2 de este rotativo se identificó incorrectamente la fotografía insertada en [el] recuadro del Sr. Carlos Pérez Rosado como la de Ramiro Herrera. Este último supuestamente vinculado al trasiego inter-nacional de drogas.
“Lamentamos grandemente el error cometido. El Sr. Pérez Rosado, propietario de Fine Designs, es una persona sumamente seria, amante de la ley y el orden. Además, es un comerciante muy distinguido y prestigioso de la Zona Metropolitana y de una reputación intachable.
“Solicitamos disculpas al Sr. Pérez Rosado al igual que a su señora esposa e hijos por los inconvenientes que les hemos causado.” Caso Núm. CE-94-692, Apén-dice, pág. 00007.


 El 22 de febrero de 1994, la parte demandante desistió voluntariamente de su causa de acción contra el periodista Miguel Rivera Puig, lo cual fue declarado con lugar el 2 de marzo de 1994 por el foro sentenciador.


 Mediante la contestación al requerimiento de admisiones, la parte deman-dada aceptó nuevamente la publicación del reportaje y de la fotografía del deman-dante, así como la nota aclaratoria publicada posteriormente. Sin embargo, negó que la publicación hubiera sido hecha de manera negligente o maliciosa, o de ambas formas.


 El 16 de agosto de 1994, la parte demandante presentó una moción para solicitar determinaciones de hechos adicionales. Dicha moción fue declarada no ha lugar por el foro de instancia, archivándose en autos copia de su notificación el 6 de septiembre de 1994.


 Véase 32 L.P.R.A. Ap. IV, R. 18.


 En lo pertinente, la Regla 407 de Evidencia federal, 28 U.S.C. Ap., corres-ponde a nuestra Regla 22(A) de Evidencia, 32 L.P.R.A. Ap. IV.


 Véase la Regla 7 de Evidencia, 32 L.P.R.A. Ap. IV, referente al principio de admisibilidad limitada.


 Debemos señalar que existen tratadistas que han cuestionado el efecto que tiene esta regla sobre la política pública que se pretende fomentar. Ello, en vista de que aún en los casos en que la persona desconozca la existencia de dicha disposición, actuará como mejor entienda. Se ha sostenido que, independientemente de la exis-tencia de dicha regla, la sola idea de evitar futuros accidentes propiciaría el que las partes tomaran las medidas pertinentes de reparación o precaución. Véanse: E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1979, Vol. I, pág. 95; 2 Louisell and Mueller, Federal Evidence Sec. 164, pág. 381 (1985).


 Sobre el particular, la Regla 307 del Proyecto de Reglas, Comité Consultivo sobre las Reglas de Evidencia, 1954, pág. 69, disponía que sería "inadmisible eviden-cia de que una persona, natural o jurídica, ha tomado precauciones para evitar la repetición de un daño previo o la ocurrencia de un daño similar


 Véase el Informe Sobre la Conferencia Preliminar entre Abogados.


 Por analogía, resultan de aplicación al caso de autos las siguientes expre-siones del tratadista Jack B. Weinstein, Weinstein’s Evidence Sec. 407-02, págs. 407-12 a 407-13 (1996), referentes a la Regla 407 federal:
“Post-event tests or reports have been admitted as being outside the scope of the Rule on the basis that they had been conducted or prepared for the purpose of investigating the cause of the accident, and could rarely be characterized as ‘measures’which, if conducted previously, would have reduced the likelihood of the accident. It is only if changes are implemented as a result of the tests that the goal of added *463safety is furthered, and it is only evidence of those changes that is precluded by the rule.” (Énfasis suplido.)
Véanse, además: Rocky Mountain Helicopters v. Bell Helicopters, Inc., 805 F.2d 907 (10mo Cir. 1986); Benitez-Allende v. Alcan Aluminio Do Brasil, S.A., 857 F.2d 26 (1er Cir. 1988). En ambos casos el tribunal determinó que la prueba que se pretendía excluir era admisible en evidencia, y la misma, “by itself ... ‘would’ not ‘have made the event less likely to occur’ ”. (Énfasis suprimido.) Benitez-Allende v. Alcan Aluminio Do Brasil, S.A., supra, pág. 83.


 Para un estudio ilustrativo de situaciones en las que se ha aplicado la exclusión de medidas de reparación o precaución en el ámbito federal, véanse: Guilbeau v. W.W. Henry Co., 85 F.3d 1149 (5to Cir. 1996) (el tribunal resolvió que resul-taba inadmisible, por ser evidencia de una medida de reparación o precaución posterior, una etiqueta de advertencia adherida a un producto con posterioridad a la ocurrencia de un accidente por el cual se reclamó indemnización en la que se alegaba que el referido producto no contenía advertencias adecuadas); Wood v. Morbark Industries, Inc., 70 F.3d 1201 (11mo Cir. 1995) (resulta inadmisible evidencia de un cambio en el diseño de un producto realizado con posterioridad a la ocurrencia de un accidente por el cual se presentó una demanda en la que se alegaba que el referido producto era extremadamente peligroso); Specht v. Jensen, 863 F.2d 700 (10mo Cir. 1988) (caso en que se excluyó la presentación de un comunicado de prensa publicado en relación con un registro y allanamiento ilegales en el cual se establecían las medidas que habían sido tomadas para prevenir que se repitiera ese tipo de conduc-ta), y Bauman v. VolkswagenuierkAktiengesellschaft, 621 F.2d 230 (6to Cir. 1980) (en dicho caso se resolvió que, en una acción de daños por alegados defectos en la puerta de un automóvil —evidencia de ciertos cambios en el diseño de la puerta que habían sido realizados con posterioridad al accidente— constituían una reparación posterior inadmisible para establecer la negligencia imputada).
Es claro que en los casos citados anteriormente, las medidas de precaución o reparaciones realizadas con posterioridad al evento por el cual se presentó la recla-mación —de haber sido hechas con anterioridad a dicho evento— hubieran tendido a hacer menos probable su ocurrencia, a diferencia del caso de autos.


 Al determinar si existe negligencia, el tribunal deberá considerar:
1. La naturaleza de la información publicada, la importancia del asunto que trata y, especialmente, si la información es difamatoria de su propia faz y puede preverse el riesgo de daños.
2. Origen de la información y confiabilidad de su fuente.
3. Razonabilidad del cotejo de la veracidad de la información tomando en con-sideración el costo en términos de dinero, tiempo, personal, urgencia de la publica-ción, carácter de la noticia y cualquier otro factor pertinente. Méndez Arocho v. El Vocero de P.R., 130 D.P.R. 867 (1992); Villanueva v. Hernández Class, 128 D.P.R. 618 (1991); Torres Silva v. El Mundo, Inc., 106 D.P.R. 415, 425 (1977).


 Debe advertirse que la protección contra expresiones difamatorias en nues-tra jurisdicción surge del Art. II, Secs. 4 y 8, de la Constitución de Puerto Rico, supra, y no de un precepto estatutario. Razón por la cual la vigencia de la Ley de Libelo y Calumnia está condicionada a que su aplicación no sea incompatible con las dispo-siciones de nuestra Constitución y las interpretaciones judiciales del Tribunal Supremo federal, acerca de la primera enmienda de la Constitución de Estados Unidos. Art. II, Secs. 4 y 8, Const. E.L.A., supra.
En vista de ello, en Ojeda v. El Vocero de P.R., 137 D.P.R. 315, 328 (1994), expresamos que se puede concluir que “los casos relacionados con este tema se resol-verán, como regla general, bajo la normativa de los daños y perjuicios extracontrac-tuales; es decir, examinando si hubo un acto u omisión culposa o negligente, daños y la relación causal entre esos dos (2) elementos, y haciendo un balance entre la liber-tad de expresión y de prensa contra el derecho a la intimidad”.


 Adviértase que en Galib Frangie v. El Vocero de P.R., 138 D.P.R. 560 (1995), señalamos que una rectificación de una información supuestamente falsa, podría considerarse como una indemnización “en específico” del alegado daño causado. Más aún, reconocemos la importancia de aclarar voluntariamente informaciones incorrec-tas y tratar de reducir así el impacto de dicha información sobre la reputación de los ciudadanos.
De otra parte, refiérase a E.P. Seelman, The Law of Libel and Slander, Nueva York, edición privada, 1964, Vol. 1, pág. 385, en cuanto sostiene que una nota acla-ratoria (retraction) reconoce el error cometido y puede ser presentada como parte de la defensa de mitigación de daños. Específicamente, se dispone lo siguiente:
“Retraction is subsequent atonement; but inasmuch as it not only evinces repentance but also seeks to reduce the actual damage by published acknowledgment of the error and retraction of the charge, it may also tend to lessen the compensation.”
Véase, además, L.H. Bloom, Jr., Proof of Fault in Media Defamation Litigation, 38 Vand. L. Rev. 247, 384 (1985).


 Adviértase que la parte demandante indicó que “se reservó el derecho de deponer al director asociado de El Vocero, Sr. Germán Martínez Negroni, quien no compareció a su deposición, por alegadas razones de salud. Esta reserva de llevar a cabo dicha deposición se formuló en atención al hecho de que el periódico, para la época de los acontecimientos, no tuviere establecido un procedimiento para corrobo-rar la veracidad de la información que recibe, incluyendo la adecuada identificación de fotografías, como la que nos ocupa. ... La información objeto de la deposición señala la prueba de la parte demandante en apoyo a los reclamado en la demanda. Esta prueba está disponible para presentarse en vista en su fondo, si la adjudicación de la negligencia no se adjudicara por la vía sumaria.”
Sin embargo, lo cierto es que, en la etapa de la sentencia sumaria, la parte demandante no demostró que contara con prueba a esos efectos ni tomó dicha depo-sición para los fines de la sentencia sumaria, por lo que sus aseveraciones sobre lo que pudiera decir el deponente son especulativas. Ala luz de la normativa que hemos expuesto, tal planteamiento no puede ser capaz de derrotar la moción de sentencia sumaria presentada por la parte demandada.


 Nótese, que de una simple lectura del reportaje publicado no puede soste-nerse una conclusión de que la parte demandada hubiese incurrido en libelo o ac-tuase de forma maliciosa. La fotografía y la noticia se referían a Herrera y no al demandante recurrido. El error consistió en colocar la fotografía de éste en lugar de la de aquél, sin que se hiciera imputación de clase alguna al demandante recurrido.